Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142036                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142036
                                                                    COA: 299308
                                                                    Macomb CC: 2009-000546-FH
  CEDRIC JAMES SIMPSON,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 23, 2010
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of the issue whether the trial court erred in requiring
  the defendant to register under the Sex Offenders Registration Act, MCL 28.721 et seq.
  The Court of Appeals currently has before it the case of People v Gentile, Docket No.
  295570, a case we remanded for consideration as on leave granted on November 24,
  2010, and that involves an issue similar to that presented in this case. We note that the
  court’s disposition in Gentile may be instructive in resolving the issue specified in this
  order. In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2011                      _________________________________________
           p0421                                                               Clerk